DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Request for Continued Examination under 37 CFR 1.114 filed 13 April 2021 for the application filed 07 May 2018. Claims 81-122 are pending:
Claims 1-80 have been canceled; and
Claims 81 and 114 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed applications (CON of 14/414,291, filed 12 January 2015; which is a 371 of PCT/US13/50406, filed 12 July 2013; which has PRO 61/780,683, filed 13 March 2013, and PRO 61/670,756, filed 12 July 2012) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) are acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 30 July 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent Nos. 10,385,181 and 9,963,597 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

	Regarding the 35 USC 112, first paragraph, written description rejections of Claims 81-122, Applicant’s amendments have overcome the new matter rejection. Specifically, as-amended Claim 81 now recites the lubricating liquid is infused “within the polymer and over the structure surface” such that “the lubricating liquid… is immobilized over the structure surface” (emphases added); unlike the previously claimed limitations, i.e., the lubricating liquid being “infused within and over the polymer and the structured surface” and “immobilized within the structured surface”, such limitations are supported by the Specification. These rejections have been withdrawn.
	Regarding the 35 USC 112, second paragraph, indefiniteness rejections of Claims 81-122, Applicant argues that such a rejection is unwarranted because claims having “broad scope is not ambiguity”. The Examiner respectfully disagrees. At issue was not the broad scope of the previously-filed claimed limitation. The claim had failed to particularly point out or distinctly claim the subject matter of the invention; anything can be considered to have “an affinity” to anything else. It was unclear what the term “lubricating liquid” represented in prior-filed Claim 81. However, Applicant has amended Claim 81 to identify at least the classes of chemicals for the lubricating liquid. This amendment is sufficient to overcome the 35 USC 112, second paragraph, rejections of Claims 81-122; these rejections have been withdrawn.
	Applicant’s amendments and arguments pertaining to the 35 USC 103 rejections of Claims 81-122 have been fully considered and are persuasive; these rejections have been withdrawn.
	All other arguments have been indirectly addressed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 116, lines 2-3: “…swollen polymer comprises an excess of the lubricating liquid…”; and
Claim 117, line 2: “…are a reservoir for the lubricating liquid.”

Allowable Subject Matter
s 81-122 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward an article with a self-lubricating surface having the capability to preserve and maintain a slippery surface. The article comprises a substrate and a polymer coating said surface; a lubricating liquid is infused within this polymer coating to swell said polymer, while excess lubricating liquid is maintained on a surface layer of the polymer to provide the slippery surface.
The prior art similarly teaches self-lubricating articles; YANG discloses an antimicrobial polymeric coating composition for medical devices and further discloses a polymer coating capable of being loaded with other chemical agents for elution onto surrounding surfaces; said polymer coating reads on Applicant’s claimed polymer compositions in dependent claims. MILLER discloses a silicone gel usable to provide lubrication and slip with other surfaces; MILLER further discloses silicone compositions that read on Applicant’s claimed lubricating liquid compositions in dependent claims. However, MILLER discloses volatile silicone gel compositions that are not maintained on surfaces throughout the operational life of the surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 






/Ryan B Huang/Primary Examiner, Art Unit 1777